Park, C. J.
It appears in this case that the contract between A. Knox & Co. and the respondent Raymond, was fully performed before the first day of April, 1869, with the exception of a small amount of work remaining to be done and material to be furnished, of the value together of the sum of ninety cents. This small amount of work under the contract was not performed or the material furnished before the fourth day of January, 1870. On the 22d day of January, 1870, A. Knox & Co. filed their lien, covering all the labor performed by them and material furnished under the contract. The reason given by them for the great delay in completing the contract and filing their lien was, that they had on two occasions sent a workman to perform the labor (the painting of a small front piazza a second time), who found at one of the times that tenants were moving out of the house, and at the other that tenants were moving in, and on both occasions the tenants requested that the work should not be done at that time. They gave as a further excuse, their desire not to embarrass Raymond, who was their particular friend. The court on this subject found “ that the *514delay was in good faith, and was made out of consideration for the condition of Raymond.”
Here then was a delay of nine months to perform three hours’ work from friendly consideration of this man’s circumstances. We think this was no excuse for the delay. The policy of our law is that all incumbrances upon real estate shall appear of record, as well as the titles to such property. The statute allows mechanics and material men sixty days in which to file their liens after their work is performed or materials furnished, and for obvious reasons it docs not mean to allow a longer period. Suppose in the month of December, 1869, the property had been sold. The town records at that time disclosed no incumbrance upon it. The contract to all appearance had been completed eight months before. The purchaser would have had no reason to suppose that a lien was intended to be placed on the property, and probably he would have been defrauded, if the reason given in this case for the delay in completing the contract and filing the lien is to be regarded as legally sufficient. A. Knox & Co. delayed out of consideration for the condition of Raymond ; such is the finding; that is, they purposely delayed to complete the contract in order to keep alive their right to any incumbrance upon the property should Raymond fail to pay them, after giving him such time for the purpose as they were led by a friendly regard to do.
We think the statute requires that after a contract is substantially completed there shall be no unnecessary or unreasonable- delay under all the circumstances in fully completing the work to be done, and that the lien must be filed within sixty days after such completion, if a party wishes to avail himself of the benefit of the statute. We think further, that in determining whether there has been such delay, no consideration of friendship or personal favor, as in this case, should be regarded.
There is manifest error in the judgment complained of, and it is therefore reversed and the cause remanded.
In this opinion the other judges concurred.